      Case 1:17-cv-01777-VEC-RWL Document 195 Filed 01/19/21 Page 1 of 1

                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #:
                                                                           DATE FILED: 1/19/2021
 -------------------------------------------------------------- X
 DR. ANDREW KERR,                                               :
                                                                :
                                                   Plaintiff, :
                                                                :
                            -against-                           :           17-cv-1777 (VEC)
                                                                :
 PHYSICIAN AFFILIATE GROUP OF NEW                               :                ORDER
 YORK P.C., and DR. HUSSEIN MATARI,                             :
                                                                :
                                                  Defendants:
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on January 15, 2021, Defendants filed a supplemental reply brief in support

of their motion in limine (Dkt. 194);

        IT IS HEREBY ORDERED THAT: No later than January 26, 2021, Plaintiff must

submit a letter, no more than four pages single-spaced, responding to the following issues raised

in Defendants’ reply brief. First, Plaintiff must respond to Defendants’ request to exclude

evidence regarding the dismissed discrimination claim. See Dkt. 194 at 1-4. Plaintiff should

simply indicate whether he intends to introduce the evidence that Defendants are moving to

exclude; the Court will give Plaintiff ample time during oral argument to explain why he

disagrees with Defendants. Second, Plaintiff must explain the basis for Dr. Leslie Kerr’s opinion

that Dr. Matari’s treatment of Plaintiff caused his injuries. Plaintiff should also respond to

Defendants’ claim that Plaintiff failed to comply with Federal Rule of Civil Procedure

26(a)(2)(C).

SO ORDERED.
                                                                    ________________________
Date: January 19, 2021                                                 VALERIE CAPRONI
      New York, New York                                             United States District Judge
